NO. 07-05-0216-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  NOVEMBER 3, 2005

                         ______________________________


                           RONNIE TREVINO, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

                  NO. A 3692-0203; HONORABLE ED SELF, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Pursuant to a plea agreement, appellant Ronnie Trevino was convicted of forgery

and sentenced to two years confinement and a $500 fine.           The confinement was

suspended in favor of three years of community supervision. After a hearing on the State’s

motion to revoke, the trial court revoked appellant’s community supervision and assessed
the original punishment. In presenting this appeal, counsel has filed an Anders1 brief in

support of a motion to withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record and, in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.–San Antonio 1984, no pet.). Thus, he

concludes the appeal is frivolous. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the court's judgment. Counsel has also shown that he sent a copy of

the brief to appellant and informed appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified appellant of his right to review

the record and file a pro se response if he desired to do so. Appellant did not file a

response. Neither did the State favor us with a brief.


       The State filed a motion to revoke appellant’s community supervision alleging (1)

on May 8, 2005, appellant unlawfully appropriated, acquired, or otherwise exercised control

over a pack of earrings valued at less than $50 from Wal-Mart Supercenter, and (2)

appellant failed to complete a court-ordered program at the Lubbock County Community

Correction Facility. At the revocation hearing, appellant pled not true to the violations, and

after hearing the evidence, the court concluded he had violated the terms of his community


       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
supervision. The court immediately revoked the order of community supervision, and

imposed the original sentence of two years confinement.


       By his Anders brief, counsel raises the issue of whether there was legally and

factually sufficient evidence for the trial court to find that appellant violated the terms and

conditions of his community supervision. Although counsel raises the issue of sufficiency,

appellate review of a revocation order is limited to determ ining whether the trial court

abused its discretion. Cardona v. State, 665 S.W .2d 492, 493 (Tex.Cr.App. 1984); Jackson

v. State, 645 S.W .2d 303, 305 (Tex.Cr.App. 1983). In a revocation proceeding, the State

must prove by a preponderance of the evidence that appellant violated a condition of

community supervision. Cobb v. State, 851 S.W.2d 871, 874 (Tex.Cr.App. 1993). One

sufficient ground for revocation will support the trial court’s order. Moore v. State, 605
S.W.2d 924, 926 (Tex.Cr.App. 1980).


       In the present case, the court heard testimony from the Wal-Mart undercover

security employee who apprehended appellant. The employee testified he observed

appellant remove the earrings from the jewelry department, move to the electronics

department and attempt to put on one of the earrings, move to the shoe department and

use a mirror to assist him in putting on the earring, and then walk out the front door without

purchasing the merchandise. He further testified that when he confronted appellant

outside the store, appellant admitted to taking the earrings and offered to pay for them.

The court also heard from appellant’s community supervision officer who testified appellant


                                              3
failed to complete the Lubbock County Community Correction Facility program

successfully. The trial judge was the exclusive judge of the credibility of the witnesses and

the weight to be given to their testimony.       Mattias v. State, 731 S.W.2d 936, 940

(Tex.Cr.App. 1987).        Based on the evidence presented, we do not find the court’s

conclusion that appellant committed the alleged violations to be an abuse of discretion.


       We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support this appeal. See Penson

v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991). We have found no such grounds and agree with counsel

that the appeal is frivolous. Currie v. State, 516 S.W.2d 684 (Tex.Cr.App. 1974); Lacy v.

State, 477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of the

trial court is affirmed.


                                           Don H. Reavis
                                             Justice

Do not publish.




                                             4